                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                              No. 5:14-CR-120-H


UNITED STATES OF AMERICA,             )
                                      )
     v.                               )
                                      )
TERESA LYN FLETCHER,                  )                  ORDER
                                      )
     Defendant.                       )


     This matter is before the court on two motions filed by

defendant:       motion to correct restitution [DE #142] and motion

pursuant to Rule 33 and requesting an accounting ledger [DE #151].

Appropriate responses and replies have been filed, and these

matters    are   ripe   for   adjudication.     The   court   has   carefully

reviewed these motions and finds them to be without merit, for the

reasons detailed in the government’s responses.               Therefore, the

motions [DE #142 and #151] are DENIED.

     This 2nd day of December 2020.



                               ___________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




          Case 5:14-cr-00120-H Document 174 Filed 12/02/20 Page 1 of 1
